Title: [To Thomas Jefferson from George Muter, 3 February 1781]
From: Muter, George
To: Jefferson, Thomas


[Richmond, 3 Feb. 1781. Minute in the War Office Journal (Vi) under this date: “Letter to the Governor inclosing a Scheme presented to me by Dr. Pope (which I think reasonable) for paying the orderly’s at the Hospitals, for consideration.” Letter not located. The enclosure (Vi) is a 1-page memorandum, signed “M[atthew] P[ope]” and endorsed “Hospitals Dr. Pope,” proposing that “The Orderlys and their Wifes who Act as Nurses to the Public Hospitals shall be allow’d from Jany. 1st. 1780 Twenty five Dollars Pr. Week Currency with the usual advantages heretofore allowed up to the last payment, and from the last payment in future so long as they shall be thought necessary five Shillings hard Money Pr. day” without privileges.]
